DETAILED ACTION
This office action is in response to the application filed on 08/19/2019.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 12, 13, 15, 17 are objected to because of the following informalities:  
Claims 12, 13, 17, each refer to “the service orchestration server” however there is no previous recitation of “a service orchestration server” they refer to.  Claims are rejected as though the claims read “a service orchestration server”.
Claim 15 recites in part “the apparatus of claim 15”, it seems the intention was “the apparatus of claim 14”.  Claim 15 is rejected as though it depends on claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14, 15, 16 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Zavesky et al. (hereinafter Zavesky, US 2019/0190848 A1).

Regarding Claim 11, Zavesky discloses An apparatus (Zavesky: para.0019) comprising:
a processor (Zavesky: para.0019); and
non-transitory computer readable media comprising instructions executable by the processor (Zavesky: para.0019, para.0092) to:
obtain, via an AI pipeline (Zavesky: Fig.4, Fig. 6 para.0048, para.0027 “Furthermore, the terms “device,” … It should be appreciated that such terms can refer to human entities or automated components supported through artificial intelligence (e.g., a capacity to make inference based on complex mathematical formalisms),” gateway device 406 operates intelligence agent 412, which is operated via artificial intelligence), 
customer usage data associated with a first customer from one or more customer data sources (Zavesky: para.0033, para.0041, calendar, past data usage over time, para.0061-para.0064 further show how components 604 and 606 of the intelligence agent collect data from various sources.) (Zavesky: para.0033 “For example, gateway device 106 can have access to one or more calendars associated with a subscriber identity or a user identity associated with one or more of UE 102 and/or 104, and based on calendar data, the gateway device 106 can predict that demand will be high, and request increased bandwidth for a predetermined period of time. For example, if gateway device 106 determines that a gaming party is to take place at the location serviced by gateway device 106, depending on the number of invitees, gateway device 106 can predict whether the allotted bandwidth or data rate is acceptable or insufficient and increase the data rate for the time scheduled.” para.0041 “An intelligence agent in the gateway device 206 or the network 208 can track usage over time and predict when network usage is increased based on the time of day, date, location of the devices in the network, which applications are being used, which user identities are logged in, etc.” usage data for future from calendar as well as usage data historically is obtained.), 
wherein the customer usage data is indicative of usage patterns of one or more cloud services (Zavesky: para.0058 “At 514, the system, based on predictions, can instantiate cloud based cloud hosted VNFs to replicate on-site service”)  by the first customer (Zavesky: para.0041 “An intelligence agent in the gateway device 206 or the network 208 can track usage over time and predict when network usage is increased based on the time of day, date, location of the devices in the network, which applications are being used, which user identities are logged in, etc.” historical usage is tracked in view of time of day, user, location etc.);
generate, via the AI pipeline, predicted usage data based on the customer usage data, wherein the predicted usage data includes a prediction of an individual cloud service of the one or more cloud services predicted by a predictive model (Zavesky: Fig.6 predictive component) to be used by the first customer (Zavesky: para.0051 “In an embodiment, the intelligence agent 410 and 412 can monitor usage of the network over time and track usage by devices 402 and 404 in order to make predictions about what network services will be requested” para.0065 “The intelligence agent 602 can also include a predictive component 608 that makes predictions about the bandwidth that will be used, by which devices, at which times, and etc, based on the information collected by the context component 604 and the profile component 606.” using historical data of the user devices, including context and profile information about the user, services that will be requests can be predicted);
publish, via the AI pipeline, the predicted usage data (Zavesky: para.0066 “The SDN component 610 can manage the network and provide QoS controls and management based on the predictions from the predictive component 608.” Fig.6.  It can be seen that SDN component operates off of the prediction produced by  component 608, therefore component 608 published this information to at least SDN component 610.);
“The SDN component 610 can manage the network and provide QoS controls and management based on the predictions from the predictive component 608.” it can be in fig. 6 that the component 608 is connected to component 610, and component 610 receives prediction data from it.); and
turn-up the individual cloud service based on the predicted usage data (Zavesky: para.0066 “The SDN component 610 can manage the network and provide QoS controls and management based on the predictions from the predictive component 608. The SDN component 610 can also instantiate VNFs proactively to manage traffic from the network. For example, for an office network, VNFs can be instantiated to handle network services at the start of the business day, but be deactivated on holidays or weekends. Similarly, if a user invites friends for a gaming party, VNFs to handle the gaming party can be instantiated when network services associated with the game or started, or based on examining calendar data, or based on detecting user equipment devices with the gaming friends. The VNFs can be instantiated on either the gateway device or in a cloud server.” para.0058 “At 514, the system, based on predictions, can instantiate cloud based cloud hosted VNFs to replicate on-site service” based on predictions made by the predictive component 608, the component 610 instantiates services.).

Regarding Claim 14 Zavensky discloses claim 11 as set forth above.
Zavensky further discloses identify, via the AI pipeline, feature data of the customer usage data configured to be used by the predictive model to generate the predicted usage data, wherein the feature data includes one or more features of the usage patterns (Zavensky: para.0017 “In another embodiment, service patterns and bandwidth profiles can be created that both exist singularly and in combined bundles across device type, service type (video, gaming, etc.), user location in the premises, a specific time of day, etc. In yet another embodiment, an intelligent predictive service (agent) can be created to monitor, modify, alert, and learn the patterns of devices, patterns of services, bandwidth and VNF requirements of connected devices and services on user's premises.” para.0063 “For example, service patterns and bandwidth profiles can be created that both exist singularly and in combined bundles across device type, service type (video, gaming, etc.), user location in the premises, a specific time of day, etc. For example, profile information can state that certain devices are to receive priority at certain times of day, or in certain locations. In other embodiments, the profile information can state that minimum data rates are to be maintained at predetermined times, locations, when certain users are logged in, or depending on the network service being used, application being used, or any combination of the aforementioned factors.” the system takes multiple categories of data from the pattern together in combined bundles.  For example para.0066 shows examples of types of services and times of need together as a category.).

Regarding Claim 15, Zavensky discloses claim 14 as set forth above.
Zavensky further discloses wherein the feature data includes at least one of 2a location that each of the one or more cloud services are respectively used by the first 3customer, time that each of the one or more cloud services are respectively used by the 4first customer (Zavensky: para.0017 “In another embodiment, service patterns and bandwidth profiles can be created that both exist singularly and in combined bundles across device type, service type (video, gaming, etc.), user location in the premises, a specific time of day, etc.” service type, user location and time of day are some of the patterns maintained in a combined bundle.),
quality of service requirement for each of the one or more cloud services (Zavensky: para.0063 “For example, profile information can state that certain devices are to receive priority at certain times of day, or in certain locations. In other embodiments, the profile information can state that minimum data rates are to be maintained at predetermined times, locations, when certain users are logged in, or depending on the network service being used, application being used, or any combination of the aforementioned factors.” minimum data rates is a quality of service requirement), 5and
 bandwidth requirement for each of the one or more cloud services (Zavensky: para.0019 “The operations can also comprise predicting that a bandwidth requirement for a network service requested by the user device is likely to exceed an available bandwidth allotted to the gateway device. The operations can also comprise adjusting, the available bandwidth allotted to the gateway device, wherein an increase in the available bandwidth is based on the bandwidth priority data associated with the user device.” maximum allotted bandwidth can be adjusted to meet the requirement for the service to be requested.).

Regarding Claim 16, Zavensky discloses claim 11 as set forth above.
Zavensky further discloses 3obtain, via the Al pipeline (Zavensky: Fig.4 gateway device containing intelligence agent 412), external event data indicative of the occurrence of an 4external event expected to occur in the future (Zavensky: para.0033 “For example, gateway device 106 can have access to one or more calendars associated with a subscriber identity or a user identity associated with one or more of UE 102 and/or 104, and based on calendar data, the gateway device 106 can predict that demand will be high, and request increased bandwidth for a predetermined period of time. For example, if gateway device 106 determines that a gaming party is to take place at the location serviced by gateway device 106, depending on the number of invitees, gateway device 106 can predict whether the allotted bandwidth or data rate is acceptable or insufficient and increase the data rate for the time scheduled.” calendar data can be obtained for future events that would occur.) or that has historically occurred;  
5wherein the customer usage data reflects usage data during the external event (Zavensky: para.0033 “For example, gateway device 106 can have access to one or more calendars associated with a subscriber identity or a user identity associated with one or more of UE 102 and/or 104, and based on calendar data, the gateway device 106 can predict that demand will be high, and request increased bandwidth for a predetermined period of time. For example, if gateway device 106 determines that a gaming party is to take place at the location serviced by gateway device 106, depending on the number of invitees, gateway device 106 can predict whether the allotted bandwidth or data rate is acceptable or insufficient and increase the data rate for the time scheduled.” system can predict the amount of usage that would occur based on the number of invitees, and can determine if this would go over the allotted bandwidth.); and  
“Similarly, if a user invites friends for a gaming party, VNFs to handle the gaming party can be instantiated when network services associated with the game or started, or based on examining calendar data, or based on detecting user equipment devices with the gaming friends.” para.0058 “At 514, the system, based on predictions, can instantiate cloud based cloud hosted VNFs to replicate on-site service, and increase out of home bandwidth connectivity based on the demand increasing. At 516, system can instantiate VNFs while hosting a gaming video/server” para.0059 “At 522, the predictive agent can dynamically track the cloud based services usage in order to make dynamic changes. At 524, the predictive agent can record historical observations for the party for next the event at either the same house or a different house. The learned predictions and profiles can be shared amongst different users, and different gateway devices.” system uses past data and estimates the bandwidth needs, as well as particular services requests and its usage in past events in order to provision proper amounts of bandwidth and virtual services to provide for gaming event.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 12, 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavesky et al. (hereinafter Zavesky, US 2019/0190848 A1) in view of Zeckser et al. (hereinafter Zeckser, US 2018/0268419 A1).
Regarding Claim 1, Zavesky discloses A system (Zavesky: para.0019) comprising:
“Furthermore, the terms “device,” … It should be appreciated that such terms can refer to human entities or automated components supported through artificial intelligence (e.g., a capacity to make inference based on complex mathematical formalisms),” gateway device 406 operates intelligence agent 412, which is operated via artificial intelligence) comprising:
a processor (Zavesky: para.0019); and
non-transitory computer readable media comprising instructions executable by the processor to (Zavesky: para.0019, para.0092):
obtain, via the one or more customer data sources (Zavesky: para.0033, para.0041, calendar, past data usage over time, para.0061-para.0064 further show how components 604 and 606 of the intelligence agent collect data from various sources.), customer usage data associated with a first customer from one or more customer data sources (Zavesky: para.0033 “For example, gateway device 106 can have access to one or more calendars associated with a subscriber identity or a user identity associated with one or more of UE 102 and/or 104, and based on calendar data, the gateway device 106 can predict that demand will be high, and request increased bandwidth for a predetermined period of time. For example, if gateway device 106 determines that a gaming party is to take place at the location serviced by gateway device 106, depending on the number of invitees, gateway device 106 can predict whether the allotted bandwidth or data rate is acceptable or insufficient and increase the data rate for the time scheduled.” para.0041 “An intelligence agent in the gateway device 206 or the network 208 can track usage over time and predict when network usage is increased based on the time of day, date, location of the devices in the network, which applications are being used, which user identities are logged in, etc.” usage data for future from calendar as well as usage data historically is obtained.), 
wherein the customer usage data is indicative of usage patterns of one or more cloud services (Zavesky: para.0058 “At 514, the system, based on predictions, can instantiate cloud based cloud hosted VNFs to replicate on-site service”) by the first customer (Zavesky: para.0041 “An intelligence agent in the gateway device 206 or the network 208 can track usage over time and predict when network usage is increased based on the time of day, date, location of the devices in the network, which applications are being used, which user identities are logged in, etc.” historical usage is tracked in view of time of day, user, location etc.);
generate, via a predictive model (Zavesky: Fig.6 predictive component), predicted usage data based on the customer usage data, wherein the predicted usage data includes a prediction of an individual cloud service of the one or more cloud services predicted to be used by the first customer (Zavesky: para.0051 “In an embodiment, the intelligence agent 410 and 412 can monitor usage of the network over time and track usage by devices 402 and 404 in order to make predictions about what network services will be requested” para.0065 “The intelligence agent 602 can also include a predictive component 608 that makes predictions about the bandwidth that will be used, by which devices, at which times, and etc, based on the information collected by the context component 604 and the profile component 606.” using historical data of the user devices, including context and profile information about the user, services that will be requests can be predicted);
publish the predicted usage data (Zavesky: para.0066 “The SDN component 610 can manage the network and provide QoS controls and management based on the predictions from the predictive component 608.” Fig.6.  It can be seen that SDN component operates off of the prediction produced by  component 608, therefore component 608 published this information to at least SDN component 610.);
a service orchestration component coupled to the AI pipeline, the service orchestration component configured to obtain the predicted usage data from the AI pipeline (Zavesky: para.0066 “The SDN component 610 can manage the network and provide QoS controls and management based on the predictions from the predictive component 608.” it can be in fig. 6 that the component 608 is connected to component 610, and component 610 receives prediction data from it.), and 
turn-up the individual cloud service based on the predicted usage data (Zavesky: para.0066 “The SDN component 610 can manage the network and provide QoS controls and management based on the predictions from the predictive component 608. The SDN component 610 can also instantiate VNFs proactively to manage traffic from the network. For example, for an office network, VNFs can be instantiated to handle network services at the start of the business day, but be deactivated on holidays or weekends. Similarly, if a user invites friends for a gaming party, VNFs to handle the gaming party can be instantiated when network services associated with the game or started, or based on examining calendar data, or based on detecting user equipment devices with the gaming friends. The VNFs can be instantiated on either the gateway device or in a cloud server.” para.0058 “At 514, the system, based on predictions, can instantiate cloud based cloud hosted VNFs to replicate on-site service” based on predictions made by the predictive component 608, the component 610 instantiates services.).
However Zavesky does not explicitly disclose a service orchestration server coupled to the AI pipeline.
Zeckser discloses a service orchestration server (Zeckser: Fig.8 server 102) coupled to the AI pipeline (Zeckser: Fig.8 artificial intelligence 802) (Zeckser: para.0039 “FIG. 8 shows service provider selection algorithm 140 of FIG. 1 implementing and/or using artificial intelligence (AI) to increase probability of selecting service provider 160 to fulfill the customer service requirement 132. System 100 further includes AI 802 that is shown with a task expander 804, a drive predictor 806, and a requirement predictor 808 that cooperate to improve performance of system 100. Although shown as part of service provider selection algorithm 140, AI 802 may be external to service provider selection algorithm 140 (and may be implemented within another server) without departing from the scope of the embodiments herein.” The artificial intelligence 802 generates predictions for demand of particular services, and can be implemented in a separate server to server 102.  The predictions of demand is further described in para.0042.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zavensky with Zeckser in order to incorporate a service orchestration server coupled to the AI pipeline.
One of ordinary skill in the art would have been motivated to combine because of the expected benefits of improved efficiency of the system, as the processing load would be separated onto two different servers, rather than being performed by a single server (Zeckser: para.0039).

Regarding Claim 2, Zavensky-Zeckser discloses claim 1 as set forth above.
Zavensky further discloses wherein the customer usage data further includes usage patterns of one or more network services by the first customer (Zavensky: para.0063 “For example, service patterns and bandwidth profiles can be created that both exist singularly and in combined bundles across device type, service type (video, gaming, etc.), user location in the premises, a specific time of day, etc. For example, profile information can state that certain devices are to receive priority at certain times of day, or in certain locations. In other embodiments, the profile information can state that minimum data rates are to be maintained at predetermined times, locations, when certain users are logged in, or depending on the network service being used, application being used, or any combination of the aforementioned factors.” usage patterns for particular services in view of metrics such as certain users online during those services usage patterns are recorded.), 
wherein the predicted usage data further includes prediction of an individual network service of the one or more network services predicted to be used by the first customer (Zavensky: para.0041 “In an embodiment, the VNFs 210, 212, and 214 can be instantiated in response to receiving a request for a service from UE 202 or UE 204, or can be instantiated based on predicted network service requests usage, or based on previous patterns of usage.” para.0066 “ The SDN component 610 can manage the network and provide QoS controls and management based on the predictions from the predictive component 608….Similarly, if a user invites friends for a gaming party, VNFs to handle the gaming party can be instantiated when network services associated with the game or started, or based on examining calendar data, or based on detecting user equipment devices with the gaming friends. The VNFs can be instantiated on either the gateway device or in a cloud server.” based on predictions of future usage, for example based on patterns and calendar data, as seen in para.0063 and para.0051, particular services are identified to be instantiated), and 
wherein the service orchestration component is further configured to provision the individual network service based on the predicted usage data (Zavensky: para.0041 “In an embodiment, the VNFs 210, 212, and 214 can be instantiated in response to receiving a request for a service from UE 202 or UE 204, or can be instantiated based on predicted network service requests usage, or based on previous patterns of usage.” particular services can be instantiated based on prediction data and previous usage).
However Zavesky does not explicitly disclose a service orchestration server.
Zeckser discloses a service orchestration server (Zeckser: Fig.8 server 102) (Zeckser: para.0039 “FIG. 8 shows service provider selection algorithm 140 of FIG. 1 implementing and/or using artificial intelligence (AI) to increase probability of selecting service provider 160 to fulfill the customer service requirement 132. System 100 further includes AI 802 that is shown with a task expander 804, a drive predictor 806, and a requirement predictor 808 that cooperate to improve performance of system 100. Although shown as part of service provider selection algorithm 140, AI 802 may be external to service provider selection algorithm 140 (and may be implemented within another server) without departing from the scope of the embodiments herein.” The artificial intelligence 802 generates predictions for demand of particular services, and can be implemented in a separate server to server 102.  The predictions of demand is further described in para.0042.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zavensky with Zeckser in order to incorporate a service orchestration server.
One of ordinary skill in the art would have been motivated to combine because of the expected benefits of improved efficiency of the system, as the processing load would be separated onto two different servers, rather than being performed by a single server (Zeckser: para.0039).

Regarding Claim 3, Zavensky-Zeckser discloses claim 2 as set forth above.
Zavensky further discloses wherein turning-up the individual cloud service includes provisioning one or more cloud resources required to provide the individual cloud service (Zavensky: para.0035 “In another embodiment, either gateway device 106 or network 108 can instantiate VNFs in order to manage, handle, and/or otherwise process data associated with network services requested by UE 102 and/or 104.”  a NVF can be instantiated to provide the network service. para.0058 “At 514, the system, based on predictions, can instantiate cloud based cloud hosted VNFs to replicate on-site service” this service can be instantiated as a cloud service), and 
wherein provisioning the individual network service includes provisioning one or more network resources required to provide the individual network service (Zavensky: para.0035 “In another embodiment, either gateway device 106 or network 108 can instantiate VNFs in order to manage, handle, and/or otherwise process data associated with network services requested by UE 102 and/or 104.”  a NVF can be instantiated to provide the network service. para.0015 “In an embodiment, the software defined networking system can also instantiate virtual network functions on either the local gateway device or the cloud server in order to provide functionality for one or more network services used by the user equipment device on site.” the service can be instantiated locally and not on a cloud.).

Regarding Claim 4, Zavensky-Zeckser discloses claim 1 as set forth above.
Zavensky further discloses identify feature data of the customer usage data configured to be used by the predictive model to generate the predicted usage data, wherein the feature data includes one or more features of the usage patterns (Zavensky: para.0017 “In another embodiment, service patterns and bandwidth profiles can be created that both exist singularly and in combined bundles across device type, service type (video, gaming, etc.), user location in the premises, a specific time of day, etc. In yet another embodiment, an intelligent predictive service (agent) can be created to monitor, modify, alert, and learn the patterns of devices, patterns of services, bandwidth and VNF requirements of connected devices and services on user's premises.” para.0063 “For example, service patterns and bandwidth profiles can be created that both exist singularly and in combined bundles across device type, service type (video, gaming, etc.), user location in the premises, a specific time of day, etc. For example, profile information can state that certain devices are to receive priority at certain times of day, or in certain locations. In other embodiments, the profile information can state that minimum data rates are to be maintained at predetermined times, locations, when certain users are logged in, or depending on the network service being used, application being used, or any combination of the aforementioned factors.” the system takes 

Regarding Claim 5, Zavensky-Zeckser discloses claim 4 as set forth above.
Zavensky further discloses wherein the feature data includes at least one of a location and time that each of the one or more cloud services are respectively used by the first customer (Zavensky: para.0017 “In another embodiment, service patterns and bandwidth profiles can be created that both exist singularly and in combined bundles across device type, service type (video, gaming, etc.), user location in the premises, a specific time of day, etc.” service type, user location and time of day are some of the patterns maintained in a combined bundle.).

Regarding Claim 6, Zavensky-Zeckser discloses claim 4 as set forth above.
Zavensky further discloses wherein the feature data includes at least one of a quality of service requirement (Zavensky: para.0063 “For example, profile information can state that certain devices are to receive priority at certain times of day, or in certain locations. In other embodiments, the profile information can state that minimum data rates are to be maintained at predetermined times, locations, when certain users are logged in, or depending on the network service being used, application being used, or any combination of the aforementioned factors.” minimum data rates is a quality of service requirement) and bandwidth requirement for each of the one or more cloud services (Zavensky: para.0019 “The operations can also comprise predicting that a bandwidth requirement for a network service requested by the user device is likely to exceed an available bandwidth allotted to the gateway device. The operations can also comprise adjusting, the available bandwidth allotted to the gateway device, wherein an increase in the available bandwidth is based on the bandwidth priority data associated with the user device.” maximum allotted bandwidth can be adjusted to meet the requirement for the service to be requested.).


Zavensky further discloses obtain external event data indicative of the occurrence of an external event expected to occur in the future (Zavensky: para.0033 “For example, gateway device 106 can have access to one or more calendars associated with a subscriber identity or a user identity associated with one or more of UE 102 and/or 104, and based on calendar data, the gateway device 106 can predict that demand will be high, and request increased bandwidth for a predetermined period of time. For example, if gateway device 106 determines that a gaming party is to take place at the location serviced by gateway device 106, depending on the number of invitees, gateway device 106 can predict whether the allotted bandwidth or data rate is acceptable or insufficient and increase the data rate for the time scheduled.” calendar data can be obtained for future events that would occur.) or that has historically occurred;
wherein the customer usage data reflects usage data during the external event (Zavensky: para.0033 “For example, gateway device 106 can have access to one or more calendars associated with a subscriber identity or a user identity associated with one or more of UE 102 and/or 104, and based on calendar data, the gateway device 106 can predict that demand will be high, and request increased bandwidth for a predetermined period of time. For example, if gateway device 106 determines that a gaming party is to take place at the location serviced by gateway device 106, depending on the number of invitees, gateway device 106 can predict whether the allotted bandwidth or data rate is acceptable or insufficient and increase the data rate for the time scheduled.” system can predict the amount of usage that would occur based on the number of invitees, and can determine if this would go over the allotted bandwidth.); and 
wherein the predicted usage data further includes a prediction of an individual cloud service predicted to be used based on the occurrence of the external event (Zavensky: para.0042 “Similarly, if a user invites friends for a gaming party, VNFs to handle the gaming party can be instantiated when network services associated with the game or started, or based on examining calendar data, or based on detecting user equipment devices with the gaming friends.” para.0058 “At 514, the system, based on predictions, can instantiate cloud based cloud hosted VNFs to replicate on-site service, and increase out of home bandwidth connectivity based on the demand increasing. At 516, system can instantiate VNFs while hosting a gaming video/server” para.0059 “At 522, the predictive agent can dynamically track the cloud based services usage in order to make dynamic changes. At 524, the predictive agent can record historical observations for the party for next the event at either the same house or a different house. The learned predictions and profiles can be shared amongst different users, and different gateway devices.” system uses past data and estimates the bandwidth needs, as well as particular services requests and its usage in past events in order to provision proper amounts of bandwidth and virtual services to provide for gaming event.).

Regarding Claims 12, and 13, they do not teach nor further define over claims 2 and 3, therefore claims 12 and 13 are rejected under the same rationale as claims 2 and 3.

Regarding Claim 18, Zavensky discloses a method comprising: 
obtaining, via an AI pipeline (Zavesky: Fig.4, Fig. 6 para.0048, para.0027 “Furthermore, the terms “device,” … It should be appreciated that such terms can refer to human entities or automated components supported through artificial intelligence (e.g., a capacity to make inference based on complex mathematical formalisms),” gateway device 406 operates intelligence agent 412, which is operated via artificial intelligence),
 customer usage data associated with a first customer from one or more customer data sources (Zavesky: para.0033, para.0041, calendar, past data usage over time, para.0061-para.0064 further show how components 604 and 606 of the intelligence agent collect data from various sources.), (Zavesky: para.0033 “For example, gateway device 106 can have access to one or more calendars associated with a subscriber identity or a user identity associated with one or more of UE 102 and/or 104, and based on calendar data, the gateway device 106 can predict that demand will be high, and request increased bandwidth for a predetermined period of time. For example, if gateway device 106 determines that a gaming party is to take place at the location serviced by gateway device 106, depending on the number of invitees, gateway device 106 can predict whether the allotted bandwidth or data rate is acceptable or insufficient and increase the data rate for the time scheduled.” para.0041 “An intelligence agent in the gateway device 206 or the network 208 can track usage over time and predict when network usage is increased based on the time of day, date, location of the devices in the network, which applications are being used, which user identities are logged in, etc.” usage data for future from calendar as well as usage data historically is obtained.) 
wherein the customer usage data is indicative of usage patterns of one or more cloud services by the first customer (Zavesky: para.0058 “At 514, the system, based on predictions, can instantiate cloud based cloud hosted VNFs to replicate on-site service”) by the first customer (Zavesky: para.0041 “An intelligence agent in the gateway device 206 or the network 208 can track usage over time and predict when network usage is increased based on the time of day, date, location of the devices in the network, which applications are being used, which user identities are logged in, etc.” historical usage is tracked in view of time of day, user, location etc.);
generating, via the AI pipeline (Zavesky: Fig.4, Fig. 6 para.0048, para.0027 “Furthermore, the terms “device,” … It should be appreciated that such terms can refer to human entities or automated components supported through artificial intelligence (e.g., a capacity to make inference based on complex mathematical formalisms),” gateway device 406 operates intelligence agent 412, which is operated via artificial intelligence), 
predicted usage data based on the customer usage data, wherein the predicted usage data includes a prediction of an individual cloud service of the one or more cloud services predicted by a predictive model (Zavesky: Fig.6 predictive component) to be used by the first customer (Zavesky: para.0051 “In an embodiment, the intelligence agent 410 and 412 can monitor usage of the network over time and track usage by devices 402 and 404 in order to make predictions about what network services will be requested” para.0065 “The intelligence agent 602 can also include a predictive component 608 that makes predictions about the bandwidth that will be used, by which devices, at which times, and etc, based on the information collected by the context component 604 and the profile component 606.” using historical data of the user devices, including context and profile information about the user, services that will be requests can be predicted);
publishing, via the AI pipeline, the predicted usage data (Zavesky: para.0066 “The SDN component 610 can manage the network and provide QoS controls and management based on the predictions from the predictive component 608.” Fig.6.  It can be seen that SDN component operates off of the prediction produced by  component 608, therefore component 608 published this information to at least SDN component 610.);
obtaining, via a service orchestration component (Zavesky: SDN component 610), the predicted usage data from the AI pipeline (Zavesky: para.0066 “The SDN component 610 can manage the network and provide QoS controls and management based on the predictions from the predictive component 608.” it can be in fig. 6 that the component 608 is connected to component 610, and component 610 receives prediction data from it.); and
turning-up, via the service orchestration component, the individual cloud service based on the predicted usage data (Zavesky: para.0066 “The SDN component 610 can manage the network and provide QoS controls and management based on the predictions from the predictive component 608. The SDN component 610 can also instantiate VNFs proactively to manage traffic from the network. For example, for an office network, VNFs can be instantiated to handle network services at the start of the business day, but be deactivated on holidays or weekends. Similarly, if a user invites friends for a gaming party, VNFs to handle the gaming party can be instantiated when network services associated with the game or started, or based on examining calendar data, or based on detecting user equipment devices with the gaming friends. The VNFs can be instantiated on either the gateway device or in a cloud server.” based on predictions made by the predictive component 608, the component 610 instantiates services.).
However Zavesky does not explicitly disclose a service orchestration server.
Zeckser discloses a service orchestration server (Zeckser: Fig.8 server 102) (Zeckser: para.0039 “FIG. 8 shows service provider selection algorithm 140 of FIG. 1 implementing and/or using artificial intelligence (AI) to increase probability of selecting service provider 160 to fulfill the customer service requirement 132. System 100 further includes AI 802 that is shown with a task expander 804, a drive predictor 806, and a requirement predictor 808 that cooperate to improve performance of system 100. Although shown as part of service provider selection algorithm 140, AI 802 may be external to service provider selection algorithm 140 (and may be implemented within another server) without departing from the scope of the embodiments herein.” The artificial intelligence 802 generates predictions for demand of particular services, and can be implemented in a separate server to server 102.  The predictions of demand is further described in para.0042.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zavensky with Zeckser in order to incorporate a service orchestration server.
One of ordinary skill in the art would have been motivated to combine because of the expected benefits of improved efficiency of the system, as the processing load would be separated onto two different servers, rather than being performed by a single server (Zeckser: para.0039).

Regarding Claim 19, Zavensky discloses claim 18 as set forth above.
Zavensky further discloses wherein the customer usage data further includes usage patterns of one or more network services by the first customer (Zavensky: para.0063 “For example, service patterns and bandwidth profiles can be created that both exist singularly and in combined bundles across device type, service type (video, gaming, etc.), user location in the premises, a specific time of day, etc. For example, profile information can state that certain devices are to receive priority at certain times of day, or in certain locations. In other embodiments, the profile information can state that minimum data rates are to be maintained at predetermined times, locations, when certain users are logged in, or depending on the network service being used, application being used, or any combination of the aforementioned factors.” usage patterns for particular services in view of metrics such as certain users online during those services usage patterns are recorded.), 
“In an embodiment, the VNFs 210, 212, and 214 can be instantiated in response to receiving a request for a service from UE 202 or UE 204, or can be instantiated based on predicted network service requests usage, or based on previous patterns of usage.” para.0066 “ The SDN component 610 can manage the network and provide QoS controls and management based on the predictions from the predictive component 608….Similarly, if a user invites friends for a gaming party, VNFs to handle the gaming party can be instantiated when network services associated with the game or started, or based on examining calendar data, or based on detecting user equipment devices with the gaming friends. The VNFs can be instantiated on either the gateway device or in a cloud server.” based on predictions of future usage, for example based on patterns and calendar data, as seen in para.0063 and para.0051, particular services are identified to be instantiated), the method further comprising:
provisioning, via the service orchestration component, the individual network service  based on the predicted usage data (Zavensky: para.0041 “In an embodiment, the VNFs 210, 212, and 214 can be instantiated in response to receiving a request for a service from UE 202 or UE 204, or can be instantiated based on predicted network service requests usage, or based on previous patterns of usage.” particular services can be instantiated based on prediction data and previous usage);
wherein turning-up the individual cloud service includes provisioning one or more cloud resources required to provide the individual cloud service (Zavensky: para.0035 “In another embodiment, either gateway device 106 or network 108 can instantiate VNFs in order to manage, handle, and/or otherwise process data associated with network services requested by UE 102 and/or 104.”  a NVF can be instantiated to provide the network service. para.0058 “At 514, the system, based on predictions, can instantiate cloud based cloud hosted VNFs to replicate on-site service” this service can be instantiated as a cloud service), and 
wherein provisioning the individual network service includes provisioning one or more network resources required to provide the individual network service (Zavensky: para.0035 “In another embodiment, either gateway device 106 or network 108 can instantiate VNFs in order to manage, handle, and/or otherwise process data associated with network services requested by UE 102 and/or 104.”  a NVF can be instantiated to provide the network service. para.0015 “In an embodiment, the software defined networking system can also instantiate virtual network functions on either the local gateway device or the cloud server in order to provide functionality for one or more network services used by the user equipment device on site.” the service can be instantiated locally and not on a cloud.).
However Zavesky does not explicitly disclose a service orchestration server.
Zeckser discloses a service orchestration server (Zeckser: Fig.8 server 102) (Zeckser: para.0039 “FIG. 8 shows service provider selection algorithm 140 of FIG. 1 implementing and/or using artificial intelligence (AI) to increase probability of selecting service provider 160 to fulfill the customer service requirement 132. System 100 further includes AI 802 that is shown with a task expander 804, a drive predictor 806, and a requirement predictor 808 that cooperate to improve performance of system 100. Although shown as part of service provider selection algorithm 140, AI 802 may be external to service provider selection algorithm 140 (and may be implemented within another server) without departing from the scope of the embodiments herein.” The artificial intelligence 802 generates predictions for demand of particular services, and can be implemented in a separate server to server 102.  The predictions of demand is further described in para.0042.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zavensky with Zeckser in order to incorporate a service orchestration server.
One of ordinary skill in the art would have been motivated to combine because of the expected benefits of improved efficiency of the system, as the processing load would be separated onto two different servers, rather than being performed by a single server (Zeckser: para.0039).

Claim 8-10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zavesky et al. (hereinafter Zavesky, US 2019/0190848 A1) in view of Zeckser et al. (hereinafter Zeckser, US 2018/0268419 A1) further in view of McIver et al. (hereinafter McIver US 2018/0205743 A1).

Regarding Claim 8, Zavesky-Zeckler discloses claim 1 as set forth above.
Zavesky further discloses the customer usage data originating from the first customer (Zaveksy: para.0041 “An intelligence agent in the gateway device 206 or the network 208 can track usage over time and predict when network usage is increased based on the time of day, date, location of the devices in the network, which applications are being used, which user identities are logged in, etc.” passive customer usage data, para.0056 “In an embodiment, at 502, the user or admin can input via an interface to the predictive agent (e.g., intelligence agent 410 or 412) rough information for the special event including rough estimates of user count, bandwidth per user, time of event, game being played, maximum overall bandwidth, preferred services (video conferencing, audio conference, etc), and other information.” future user usage data.).
However Zavesky-Zeckler does not explicitly disclose a blockchain system coupled to the AI pipeline, wherein the blockchain system is configured to validate that the customer usage data originates from the first customer.
McIver discloses a blockchain system (McIver: Fig.1 CAV 110 and Blockchain system 112) coupled to the network, wherein the blockchain system is configured to validate that the exchanged data originates from the first customer (McIver: para.0023 “The present disclosure describes systems, apparatus, and methods by which digital communication can be authenticated as to the identity and intention of the sender and verified as to the data integrity of the exchanged data. The disclosed embodiments can operate with any storage system in which the stored data is content addressable. For example, blockchain applications may be particularly complementary to the disclosed embodiments.” para.0025 “The disclosed embodiments may authenticate a sender of information by cryptographically associating the communicated data with a real-world identity of the sender in an independently verifiable manner. The authenticity of the sender and the sender's intention is event-based (or interaction-based), associated with the data being sent, and active in that there is a requirement to affirmatively opt-in (e.g., such as by interaction with a device). The authenticity of a sender and the sender's intention is verifiable to anyone who has access to the content-addressable storage system (e.g., a blockchain data storage system), and perpetuates beyond a single application or centrally-controlled system.” sender identify and integrity of the data is confirmed via the blockchain system.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zavesky-Zeckler with McIver in order to incorporate a blockchain system coupled to the network, wherein the blockchain system is configured to validate that the exchanged data originates from the first customer and apply this system to the AI pipeline and the customer usage data of Zavesky.
One ordinary skill in the art would have been motivated to combine because of the expected benefit of improved security of the system (McIver: para.0003-para.0009).

Regarding Claim 9, Zavesky-Zeckler-McIver discloses claim 8 as set forth above.
Zavesky further discloses predicted usage data originating from the AI pipeline (Zavesky: para.0066 “The SDN component 610 can manage the network and provide QoS controls and management based on the predictions from the predictive component 608.” Fig.6.  It can be seen that SDN component operates off of the prediction produced by component 608, therefore component 608 published this information to at least SDN component 610.).
However Zavesky does not explicitly disclose wherein the blockchain system is further configured to validate that the predicted usage data originates from the AI pipeline.
McIver discloses wherein the blockchain system is further configured to validate that the data originates from the sender (McIver: para.0023 “The present disclosure describes systems, apparatus, and methods by which digital communication can be authenticated as to the identity and intention of the sender and verified as to the data integrity of the exchanged data. The disclosed embodiments can operate with any storage system in which the stored data is content addressable. For example, blockchain applications may be particularly complementary to the disclosed embodiments.” para.0025 “The disclosed embodiments may authenticate a sender of information by cryptographically associating the communicated data with a real-world identity of the sender in an independently verifiable manner. The authenticity of the sender and the sender's intention is event-based (or interaction-based), associated with the data being sent, and active in that there is a requirement to affirmatively opt-in (e.g., such as by interaction with a device). The authenticity of a sender and the sender's intention is verifiable to anyone who has access to the content-addressable storage system (e.g., a blockchain data storage system), and perpetuates beyond a single application or centrally-controlled system.” sender identify and integrity of the data is confirmed via the blockchain system.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zavesky-Zeckler with McIver in order to incorporate wherein the blockchain system is further configured to validate that the data originates from the sender and apply this system to the AI pipeline and the predicted usage data of Zavesky.
One ordinary skill in the art would have been motivated to combine because of the expected benefit of improved security of the system (McIver: para.0003-para.0009).

Regarding Claim 10, Zavesky-Zeckler-McIver discloses claim 9 as set forth above.
Zavesky further discloses instructions to turn-up the individual cloud service originating from the service orchestration server (Zavesky: para.0066 “The SDN component 610 can manage the network and provide QoS controls and management based on the predictions from the predictive component 608. The SDN component 610 can also instantiate VNFs proactively to manage traffic from the network. For example, for an office network, VNFs can be instantiated to handle network services at the start of the business day, but be deactivated on holidays or weekends. Similarly, if a user invites friends for a gaming party, VNFs to handle the gaming party can be instantiated when network services associated with the game or started, or based on examining calendar data, or based on detecting user equipment devices with the gaming friends. The VNFs can be instantiated on either the gateway device or in a cloud server.” based on predictions made by the predictive component 608, the component 610 instantiates services.)

Zeckser discloses a service orchestration server (Zeckser: Fig.8 server 102) (Zeckser: para.0039 “FIG. 8 shows service provider selection algorithm 140 of FIG. 1 implementing and/or using artificial intelligence (AI) to increase probability of selecting service provider 160 to fulfill the customer service requirement 132. System 100 further includes AI 802 that is shown with a task expander 804, a drive predictor 806, and a requirement predictor 808 that cooperate to improve performance of system 100. Although shown as part of service provider selection algorithm 140, AI 802 may be external to service provider selection algorithm 140 (and may be implemented within another server) without departing from the scope of the embodiments herein.” The artificial intelligence 802 generates predictions for demand of particular services, and can be implemented in a separate server to server 102.  The predictions of demand is further described in para.0042.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zavensky with Zeckser in order to incorporate a service orchestration server.
One of ordinary skill in the art would have been motivated to combine because of the expected benefits of improved efficiency of the system, as the processing load would be separated onto two different servers, rather than being performed by a single server (Zeckser: para.0039).
However Zavesky-Zeckser does not explicitly disclose wherein the blockchain system is further configured to validate that instructions to turn-up the individual cloud service originates from the service orchestration server.
McIver discloses wherein the blockchain system is further configured to validate that the data originates from the sender (McIver: para.0023 “The present disclosure describes systems, apparatus, and methods by which digital communication can be authenticated as to the identity and intention of the sender and verified as to the data integrity of the exchanged data. The disclosed embodiments can operate with any storage system in which the stored data is content addressable. For example, blockchain applications may be particularly complementary to the disclosed embodiments.” para.0025 “The disclosed embodiments may authenticate a sender of information by cryptographically associating the communicated data with a real-world identity of the sender in an independently verifiable manner. The authenticity of the sender and the sender's intention is event-based (or interaction-based), associated with the data being sent, and active in that there is a requirement to affirmatively opt-in (e.g., such as by interaction with a device). The authenticity of a sender and the sender's intention is verifiable to anyone who has access to the content-addressable storage system (e.g., a blockchain data storage system), and perpetuates beyond a single application or centrally-controlled system.” sender identify and integrity of the data is confirmed via the blockchain system.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zavesky-Zeckler with McIver in order to incorporate wherein the blockchain system is further configured to validate that the data originates from the sender and apply this system to the instructions and the service orchestration server of Zavesky.
One ordinary skill in the art would have been motivated to combine because of the expected benefit of improved security of the system (McIver: para.0003-para.0009).

Regarding Claim 17, Zavesky discloses claim 11 as set forth above.
Zavesky further discloses the customer usage data originating from the first customer (Zaveksy: para.0041 “An intelligence agent in the gateway device 206 or the network 208 can track usage over time and predict when network usage is increased based on the time of day, date, location of the devices in the network, which applications are being used, which user identities are logged in, etc.” passive customer usage data, para.0056 “In an embodiment, at 502, the user or admin can input via an interface to the predictive agent (e.g., intelligence agent 410 or 412) rough information for the special event including rough estimates of user count, bandwidth per user, time of event, game being played, maximum overall bandwidth, preferred services (video conferencing, audio conference, etc), and other information.” future user usage data.)
“The SDN component 610 can manage the network and provide QoS controls and management based on the predictions from the predictive component 608.” Fig.6.  It can be seen that SDN component operates off of the prediction produced by component 608, therefore component 608 published this information to at least SDN component 610.)
instructions to turn-up the individual cloud service originating from the service orchestration component (Zavesky: para.0066 “The SDN component 610 can manage the network and provide QoS controls and management based on the predictions from the predictive component 608. The SDN component 610 can also instantiate VNFs proactively to manage traffic from the network. For example, for an office network, VNFs can be instantiated to handle network services at the start of the business day, but be deactivated on holidays or weekends. Similarly, if a user invites friends for a gaming party, VNFs to handle the gaming party can be instantiated when network services associated with the game or started, or based on examining calendar data, or based on detecting user equipment devices with the gaming friends. The VNFs can be instantiated on either the gateway device or in a cloud server.” based on predictions made by the predictive component 608, the component 610 instantiates services.).
However Zavesky does not explicitly disclose validate, via a blockchain system, that the customer usage data originates from the first customer; validate, via the blockchain system, that the predicted usage data originates from the AI pipeline; and validate, via the blockchain system, that instructions to turn-up the individual cloud service originates from the service orchestration server.
Zeckser discloses a service orchestration server (Zeckser: Fig.8 server 102) (Zeckser: para.0039 “FIG. 8 shows service provider selection algorithm 140 of FIG. 1 implementing and/or using artificial intelligence (AI) to increase probability of selecting service provider 160 to fulfill the customer service requirement 132. System 100 further includes AI 802 that is shown with a task expander 804, a drive predictor 806, and a requirement predictor 808 that cooperate to improve performance of system 100. Although shown as part of service provider selection algorithm 140, AI 802 may be external to service provider selection algorithm 140 (and may be implemented within another server) without departing from the scope of the embodiments herein.” The artificial intelligence 802 generates predictions for demand of particular services, and can be implemented in a separate server to server 102.  The predictions of demand is further described in para.0042.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zavensky with Zeckser in order to incorporate a service orchestration server.
One of ordinary skill in the art would have been motivated to combine because of the expected benefits of improved efficiency of the system, as the processing load would be separated onto two different servers, rather than being performed by a single server (Zeckser: para.0039).
However Zavesky-Zeckser does not explicitly disclose validate, via a blockchain system, that the customer usage data originates from the first customer; validate, via the blockchain system, that the predicted usage data originates from the AI pipeline; and validate, via the blockchain system, that instructions to turn-up the individual cloud service originates from the service orchestration server.
McIver discloses wherein the blockchain system is further configured to validate that the data originates from the sender (McIver: para.0023 “The present disclosure describes systems, apparatus, and methods by which digital communication can be authenticated as to the identity and intention of the sender and verified as to the data integrity of the exchanged data. The disclosed embodiments can operate with any storage system in which the stored data is content addressable. For example, blockchain applications may be particularly complementary to the disclosed embodiments.” para.0025 “The disclosed embodiments may authenticate a sender of information by cryptographically associating the communicated data with a real-world identity of the sender in an independently verifiable manner. The authenticity of the sender and the sender's intention is event-based (or interaction-based), associated with the data being sent, and active in that there is a requirement to affirmatively opt-in (e.g., such as by interaction with a device). The authenticity of a sender and the sender's intention is verifiable to anyone who has access to the content-addressable storage system (e.g., a blockchain data storage system), and perpetuates beyond a single application or centrally-controlled system.” sender identify and integrity of the data is confirmed via the blockchain system.)
the data originates from the sender and technique to each of the data transfers of Zavesky.
One ordinary skill in the art would have been motivated to combine because of the expected benefit of improved security of the system (McIver: para.0003-para.0009).

Regarding Claim 20, it does not teach nor further define over the limitations of claim 17, therefore claim 20 is rejected under the same rationale as claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horwood US 2018/0034924 A1 Please see para.0059 showing using historical, geographical patterns for services, an AI will scale services to meet future demands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453